


Exhibit 10.1

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”), dated as of May 15, 2008, amends that certain
Employment Agreement (the “Employment Agreement”) made and entered into on the
9th day of October, 2001, by and between Globecomm Systems Inc., a Delaware
corporation with principal offices located at 45 Oser Avenue, Hauppauge, N.Y.
11788 (the “Company”), and Andrew C. Melfi (the “Executive”).

WITNESSETH:

WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been the Chief Financial Officer of the Company (all capitalized terms not
defined in this Amendment shall have the meanings ascribed to them in the
Employment Agreement); and

WHEREAS, in recognition of the ever-increasing responsibilities placed upon the
Chief Financial Officer of the Company following the adoption of the
Sarbanes-Oxley Act of 2002, the evolving and increasingly complex auditing
standards for public companies, the extra burdens placed on the Chief Financial
Officer as the Company enhances its acquisition program, and to reward past
performance and provide an incentive for future performance, it is desirable to
increase (i) the “Severance Period” set forth in the Employment Agreement of the
Chief Financial Officer from two (2) years to three (3) years and (ii) the
“Special Bonus” set forth in the Employment Agreement of the Chief Financial
Officer from 200% of his Salary to 300% of his Salary.

NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:

1.

Termination and Severance.

Section 10(b)(ii)(A) of the Employment Agreement is hereby deleted and replaced
in full with the following:

“(ii) Subject to Section 11, if the Company terminates the Executive’s
employment without Cause, or the Executive terminates his employment for Good
Reason (A) the Company shall continue to pay the Executive the Salary for a
three (3) year severance period commencing upon the effective date of the
termination (the “Severance Period”);”

The third sentence of Section 10(g) is hereby deleted and replaced in full with
the following:

“If the Executive does not provide the Company notice of resignation or
non-renewal and remains employed by the Company during the year following a
Change in Control, as defined below, the Executive shall be paid a one-time
bonus payment of 300% of his Salary (the “Special Bonus”).”

2.

Effect of this Amendment. As amended hereby, the Employment Agreement shall
remain in full force and effect.

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

EXECUTIVE

 

 

 


/s/ Andrew C. Melfi

 

 



Andrew C. Melfi

 

 

 

 

GLOBECOMM SYSTEMS INC.

 

 

By: 


/s/ David E. Hershberg

 

 



Name: 

David E. Hershberg

 

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------